UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1749


ETHEL POWELL,

                    Plaintiff - Appellant,

             v.

STATE FARM FIRE AND CASUALTY COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, Chief District Judge. (4:16-cv-02795-RBH)


Submitted: March 11, 2019                                         Decided: March 18, 2019


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Duncan, LAW OFFICE OF WILLIAM STUART DUNCAN, PA,
Georgetown, South Carolina, for Appellant. Charles R. Norris, Robert W. Whelan,
NELSON MULLINS RILEY & SCARBOROUGH LLP, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ethel Powell appeals after a jury returned a verdict in favor of State Farm Fire and

Casualty Company (“State Farm”) on her breach of contract claim. On appeal, Powell

claims that State Farm violated South Carolina law by failing to make a meaningful offer

of underinsured motorist (“UIM”) coverage, the newly acquired auto provision of the

insurance policy conflicted with South Carolina law to the extent State Farm did not offer

an additional $100,000 UIM coverage on a new vehicle, and that the policy should be

reformed to include the additional $100,000 in UIM coverage. We affirm the district

court’s judgment.

      State Farm contends that Powell did not adequately plead her meaningful offer

theory in her complaint, and we agree. We have consistently held that plaintiffs are “not

required to use any precise or magical words in their pleading.” Stevenson v. City of Seat

Pleasant, 743 F.3d 411, 418 (4th Cir. 2014). Instead, a claim must “afford the opposing

party fair notice of the nature and basis or grounds of the claim and a general indication

of the type of litigation involved.” Labram v. Havel, 43 F.3d 918, 920 (4th Cir. 1995)

(internal quotation marks omitted). However, “[i]t is [equally] well-established that

parties cannot amend their complaints through briefing or oral advocacy.” S. Walk at

Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175,

184 (4th Cir. 2013).

      Powell’s complaint only alleged a breach of contract claim.          However, her

meaningful offer theory relies on State Farm’s alleged violation of state law. See Ray v.

Austin, 698 S.E.2d 208, 212 (S.C. 2010). The complaint did not place State Farm on

                                            2
notice that it breached a duty under state law. Powell does not claim that State Farm

breached the insurance contract by failing to offer UIM coverage. Moreover, if State

Farm breached its duty under South Carolina law to make a meaningful offer of UIM

coverage, “the policy will be reformed by operation of law to include UIM coverage up

to the limits of liability insurance carried by the insured.” Id. However, Powell’s

complaint did not seek reformation as a remedy.

       While Powell contends that she has preserved her argument for review by raising

it in opposition to State Farm’s motion in limine, we conclude that she did not. “Motions

in limine preserve issues that they raise without any need for renewed objections at trial,

just so long as the movant has clearly identified the ruling sought and the trial court has

ruled upon it.” Rice v. Cmty. Health Ass’n, 203 F.3d 283, 286 (4th Cir. 2000) (internal

quotation marks omitted). Here, Powell’s opposition to State Farm’s motion in limine

sought to allow her to introduce testimony on State Farm’s agent’s “understanding of the

legal obligation for . . . agents like himself to make meaningful offers of [UIM]

coverage.” (J.A. 293 (internal quotation marks omitted)). 1 However, Powell is not

arguing that the district court erred in excluding this testimony, nor does she request that

we order a new trial. Instead, she requests that we direct the entry of judgment in her

favor. Because Powell did not request this relief below, nor could the district court grant




       1
           “J.A.” refers to the Joint Appendix filed by the parties.


                                                3
this relief to Powell on her opposition to State Farm’s motion in limine, her opposition to

the motion in limine did not preserve this issue for appellate review. 2

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       2
        Additionally, we note that Powell does not challenge the jury’s verdict that her
husband and State Farm did not agree to a fourth insurance policy, nor did she make a
motion under Fed. R. Civ. P. 50(a) at the close of the evidence. See Grayson O Co. v.
Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir. 2017); Minter v. Wells Fargo Bank, N.A.,
762 F.3d 339, 348 (4th Cir. 2014).


                                              4